DISMISS and Opinion Filed July 6, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00309-CV

                     BROOKS BRAZDA, Appellant
                               V.
                SURETEC INSURANCE COMPANY, Appellee

                    On Appeal from the Probate Court No 3
                            Harris County, Texas
                      Trial Court Cause No. 413348-402

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein
      We questioned our jurisdiction over this appeal from the trial court’s summary

judgment as the judgment did not appear to be final or appealable. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (subject to mostly statutory

exceptions, appeal may only be taken from final judgment that disposes of all parties

and claims). As reflected in the clerk’s record, appellant Brooks Brazda filed the

underlying suit against Keith Morris, a non-party to the appeal, and appellee SureTec

Insurance Company. While the case was pending, Morris filed for bankruptcy and

obtained a discharge of his debts. The summary judgment on appeal was signed

subsequently and ordered Brazda take nothing on his claims against SureTec.
Although the trial court did not dispose of Brazda’s claims against Morris, Brazda

appealed.

      In jurisdictional briefing filed at our request, Brazda asserts the summary

judgment is final and appealable because SureTec was the only remaining party with

potential liability once Morris’s debts were discharged. However, while a discharge

in bankruptcy releases a debtor from personal liability with respect to a discharged

debt, see Tenn. Student Assistance Corp. v. Hood, 541 U.S. 440, 447 (2004), it does

not result in an automatic dismissal of the debtor from a state suit on the debt.

      In the absence of express language indicating the trial court intended to render

a final judgment disposing of all claims and parties, a summary judgment order that

adjudicates only some, but not all, claims is not final. Lehmann, 39 S.W.3d at 192-

93. The trial court here did not adjudicate Brazda’s claims against Morris, and the

appealed summary judgment does not state it is final or appealable. Accordingly,

on the record before us, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a).


                                            /Bonnie Lee Goldstein/
                                            BONNIE LEE GOLDSTEIN
                                            JUSTICE

210309F.P05




                                         –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

BROOKS BRAZDA, Appellant                    On Appeal from the Probate Court
                                            No 3, Harris County, Texas
No. 05-21-00309-CV         V.               Trial Court Cause No. 413348-402.
                                            Opinion delivered by Justice
SURETEC INSURANCE                           Goldstein, Justices Molberg and
COMPANY, Appellee                           Smith participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee SureTec Insurance Company recover its costs, if
any, of this appeal from appellant Brooks Brazda.


Judgment entered July 6, 2021




                                      –3–